Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon a completed search and a fully examination, Examiner is withdrawn the restriction/requirement mailed on 12/18/2020 because the independent claims 1, 10, and 17 container allowable subject matter. Therefore, all claims 1-20 are fully considered and allowed. See the discussion below.
EXAMINER’S AMENDMENT 
A telephone call was made to Kevin Radigan on 02/26/2021 to discuss the examiner’s amendments based on the claim set filed on 09/14/2018. Applicant authorized and approved the Examiner’s amendment as below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, lines 2-3 “a hose to pass therethrough” has been amended --a hose to pass through the handle member—
Claim 1, lines 6-7 “the hose to pass therethrough” has been amended --the hose to pass through the base member—
Claim 10, lines 2-3 “a hose to pass therethrough” has been amended --a hose to pass through the handle member—
Claim 10, lines 6-7 “the hose to pass therethrough” has been amended --the hose to pass through the base member—
Claim 10, the last two sentences “for the cutting tool to be used to score the hose.” amended to -- for the cutting tool to be used to longitudinally score the hose.
Claim 17, lines 2-3 “a hose to pass therethrough” has been amended --a hose to pass through the handle member—
Claim 17, lines 7-8 “the hose to pass therethrough” has been amended --the hose to pass through the base member—
Claim 17, line 15 “the cutting tool is used to score the hose.” amended to --the cutting tool is used to longitudinally score the hose.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an statement of reasons for allowance: the independent Claims 1, 10, and 17 are free of the prior art because the prior art does not teach or suggest a method and a cutting tool including a handle member having a central opening, a hose scoring mechanism that has at least one cutting arm radially adjustable for physically contacting the hose (a guide surface of the arm), and a base member having a central opening, wherein a hose is inserted through both central openings for longitudinally scoring by a blade of the at least one arm,  with other structures, as set forth in claims 1, 10 and 17.

A review of the closest art, US 20060225538, US 6751867, US 2991675, US 7748298, US 20130213185, US 6889579, US 4422238, US 6671962, US 2008/0178469, US 3888000, US 3160330, and US 3396467 show cutting tools each having a radial adjusting cutting blade, but it is used for cross-cutting or scoring and the tool does not have a guide surface or an arm surface that physically contacts workpiece (hose or pipe or tube) that passes through a handle and a base.
US 2013/0152758, US 2007/0234858, US 4447949, US 5561903, US 2010/0000372, US 7694420, US 2830366, and US 2385368  shows cutting tools for longitudinally cutting or scoring, but they lack of central openings of handles for a workpiece (hose or pipe or tube) passing therethrough.
US 4839986 shows a cutting tool having radial adjusting cutting arms for longitudinally cutting or scoring, but it lacks of a central opening of a handle for workpiece (hose or pipe or tube) passing therethrough.
US 4449298, US 10574040, and US 3869791 show cutting tools having radial adjusting cutting arms for cross- cutting or scoring.
None of themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1, 10, and 17. Thus, the structures of this cutting tool of this invention could not be considered an obvious expedient, the claimed instant invention requires these structures for reason purposes of the invention.
The restriction requirement of the inventions of claims 1-16 and 17-20, as set forth in the office action mailed on 12/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9 and 17-20 are no longer withdrawn from consideration because the claims contain all the limitations including the allowable subject matter of claim 1.   Accordingly, claims 9 and 17-20 are also allowed.  Thus, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU DO/
Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724